Citation Nr: 0840271	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to July 28, 2004.

3.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD beginning July 28, 2004.

4.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected fibromyalgia.

5.  Entitlement to an effective date prior to April 10, 2003 
for service connection for PTSD.

6.  Whether the service organization notification to 
withdrawal the appeal for service connection for 
schizophrenia was proper.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1992.    

A February 2007 rating decision granted service connection 
for PTSD and assigned a 50 percent evaluation effective April 
10, 2003.  The veteran timely appealed the rating and the 
effective date.

The issues of entitlement to service connection for a low 
back disability, entitlement to an initial evaluation in 
excess of 20 percent for service-connected fibromyalgia, 
whether withdrawal of the issue of service connection for 
schizophrenia was proper, and entitlement to TDIU were 
remanded by the Board of Veterans' Appeals (Board) in March 
2008 to the Department of Veterans Affairs (VA) Regional 
Office in Providence, Rhode Island (RO) for a video 
conference hearing.  

The veteran testified at a video conference hearing before 
the undersigned Administrative Law Judge in September 2008, 
and a transcript of the hearing is of record.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  Prior to July 28, 2004, the manifestations of the 
service-connected PTSD are shown to more nearly approximate 
that of occupational and social impairment with reduced 
reliability and productivity.  

2.  Beginning July 28, 2004 there is evidence of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to service-connected PTSD.

3.  The veteran's symptoms of fibromyalgia are constant, or 
nearly so, and are refractory to therapy.

4.  The veteran's application for service connection for PTSD 
was received by VA on July 10, 2001.  

5.  There is medical evidence on file that the veteran has 
had PTSD since service.  

6.  There is a written statement on file, dated in March 
2005, from the veteran's representative at the time 
withdrawing several issues, including service connection for 
schizophrenia.

7.  The veteran is service connected for PTSD, rated as 70 
percent disabling; and for fibromyalgia, rated as 40 percent 
disabling.    

8.  The veteran said that he attended one year of college and 
last worked full time in January 2001 as a car salesman.   

9.  The service-connected disabilities are shown to preclude 
the veteran from securing or following a substantially 
gainful occupation consistent with his educational history 
and work history.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 50 percent for the service-connected PTSD prior 
to July 28, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of an initial evaluation 
of 70 percent for the service-connected PTSD beginning July 
28, 2004 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  

3.  The criteria for an initial rating of 40 percent for 
fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2007).

4.  An effective date of July 10, 2001, the date of receipt 
of the veteran's claim, for the grant of service connection 
for PTSD is assignable.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).  

5.  The criteria for withdrawal of a notice of disagreement 
on behalf of the veteran with respect to the issue of service 
connection for schizophrenia were met in March 2005.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

6.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in August 2001 
and October 2002, prior to adjudication, which informed him 
of the requirements needed to establish entitlement to 
service connection.  Service connection was subsequently 
granted for PTSD and fibromyalgia.  A letter sent to the 
veteran in March 2006 informed him of the requirements needed 
to establish TDIU.

Although the veteran was not specifically notified of the 
requirements to establish entitlement to an increased rating, 
the VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation or an earlier effective date following the 
initial grant of service connection for a disability, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board therefore 
believes that appropriate notice has been given in this case 
with respect to the increased rating and earlier effective 
date claims.  

Moreover, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.

With respect to the issue of whether withdrawal of the issue 
of service connection for schizophrenia was proper, although 
the above noted letters did not specifically provide language 
on the criterion for withdrawal of claims for service 
connection, the Board finds this error nonprejudicial because 
the record shows that the veteran had knowledge of the 
applicable VA regulation, as discussed by his attorney at the 
September 2008 video conference hearing.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after each of the letters.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
also informed in the March 2006 letter about disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because this case 
involves an initial rating, the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) are not applicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including reports of VA examinations 
conducted in February 2002, February 2005, and January 2007.  
The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his video conference hearing before the undersigned in 
September 2008.  The Board additionally finds that general 
due process considerations have been complied with by VA, and 
the veteran has had a meaningful opportunity to participate 
in the development of the claim. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claims

Initial rating in excess of 50 percent for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

A February 2007 rating decision granted service connection 
for PTSD and assigned a 50 percent rating effective on April 
10, 2003, which the veteran timely appealed.  

After review of the evidence, the Board finds that the 
veteran's service-connected PTSD more nearly approximated the 
criteria for a 70 percent rating beginning July 28, 2004.  

Although there is clinical evidence of psychiatric disability 
prior to July 2004, the diagnoses prior to July 2004 were of 
either a history of PTSD, in April 2004, or of other 
psychiatric disabilities, including major depression and a 
psychosis.  

When seen in the PTSD clinic on July 28, 2004, the veteran 
complained of constant thoughts of service stressors and of 
problems with insomnia.  The diagnoses were PTSD, 
schizoaffective disorder, nicotine dependence, cannabis 
abuse, and alcohol abuse.  His GAF score was 40.  He was 
considered moderately symptomatic but stable on his current 
medications.  When seen in January 2005, the diagnosis was 
PTSD with depression, insomnia, and nightmares; the GAF score 
was 45.  

On VA psychiatric evaluation in January 2007, the veteran 
said that taking Risperidone had helped a lot with his 
psychotic symptoms.  He was feeling very agitated and 
restless and he presented with a very depressed and agitated 
affect, which was noted to be consistent with his described 
mood.  He was very bothered by his symptoms, and he 
acknowledged some homicidal ideation.  He had difficulty 
remembering things.  The diagnoses were PTSD; psychotic 
disorder, not otherwise specified; and depressive disorder, 
not otherwise specified.  The GAF score was 45-48, with the 
score for PTSD alone of approximately 50-55, with the veteran 
significantly impaired due solely to PTSD.

Subsequent VA treatment records show continued problems with 
PTSD and psychosis; the GAF score was 53 in March 2007 and 55 
in March 2008.

Based on the above evidence, which includes GAF scores under 
50, the Board finds that the medical evidence shows a 
disability picture for the veteran's service-connected PTSD 
that more closely resembles the criteria for an evaluation of 
70 percent beginning on July 28, 2004.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Although psychiatric conditions other than PTSD have also 
been diagnosed, and the VA examiner in January 2007 provided 
a GAF score based solely on the veteran's PTSD, it is 
generally difficult to differentiate the symptomatology due 
to service-connected PTSD from that of a nonservice-connected 
psychiatric disorder.  

Under the benefit-of-the-doubt doctrine, uncertainties as to 
the degree of impairment between non- service-connected and 
service-connected disorders must be resolved in favor of the 
claimant.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

However, a schedular evaluation in excess of 70 percent is 
not warranted because the evidence does not show total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  


Initial rating in excess of 20 percent for fibromyalgia

Fibromyalgia refers to widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel syndrome, depression, anxiety, or Raynaud's like 
symptoms.  38 C.F.R. § 4.71a.  The rating schedule provides 
for a rating of 10 percent for symptoms that require 
continuous medication for control.  A 20 percent rating is 
appropriate for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  The highest rating of 40 
percent rating is warranted for symptoms that are constant, 
or nearly so, and refractory to therapy.  A note following 
the code states that widespread pain means pain in both the 
left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

The medical evidence on file reveals that the veteran has 
consistently complained of chronic joint pain and that 
fibromyalgia has been diagnosed.  It was noted on VA 
examination in February 2005 that he had fibromyalgia with 
some trigger point tenderness.  The veteran testified in 
September 2008 that he had significant daily pain throughout 
his body, including his upper and lower extremities.  
Although he took several medications to help alleviate the 
pain, he continued to complain of constant pain.  

The evidence confirms that the veteran requires continuous 
medication for control of widespread musculoskeletal pain and 
tender points.  In fact, despite physical therapy and 
medication, the evidence indicates that the veteran's 
symptoms are refractory to therapy.  

Consequently, the evidence shows that the veteran's service-
connected fibromyalgia more nearly approximate the criteria 
for a 40 percent rating, the highest schedular rating, than 
those for a 20 percent rating during the initial evaluation 
period.  Accordingly, a 40 percent evaluation is warranted 
for service-connected fibromyalgia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025. 






Effective date prior to April 10, 2003 for service connection 
for PTSD

The veteran asserts that the effective date for the grant of 
service connection for PTSD should be earlier than April 10, 
2003 because he originally filed a claim for service 
connection for PTSD in 1997.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007).  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2007).

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2007).

The effective date of a reopened claim will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is later, except as provided in § 20.1304(b)(1).  
See 38 C.F.R. § 3.400(r) (2007).  The Board notes that the 
exception provided in Section 20.1304(b)(1) essentially 
refers to cases in which the Board has not accepted 
additional evidence submitted after the expiration of the 90- 
day period following notification of certification of the 
appeal, and that evidence is thereafter found to be the basis 
for an allowance.  This exceptional circumstance is not 
applicable to the veteran's case.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above 
(§ 5110 and § 5101) "clearly establish that an application 
must be filed."  Crawford v. Brown, 5 Vet. App. 33, 35 
(1993), citing Wells v. Principi, 3 Vet. App. 307 (1992).  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2007).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

The veteran's original claim of service connection for PTSD 
was received by VA in February 1997.  This claim was denied 
by rating decision in June 1997, and the veteran was notified 
later in June 1997.  He did not timely appeal.  Therefore, 
the February 1997 rating decision is final.

The veteran subsequently attempted to reopen his claim for 
service connection for PTSD, and a February 2006 Board 
decision reopened the veteran's claim for service connection 
for PTSD and remanded the reopened claim for additional 
development.  Service connection for PTSD was granted by 
rating decision in February 2007 and assigned a 50 percent 
rating effective on April 10, 2003.  The veteran timely 
appealed the effective date of this grant.

The initial correspondence from, or on behalf of, the veteran 
after the June 1997 rating decision was a VA Form 21-4138, 
Statement in Support of Claim, received by VA on July 10, 
2001, in which he said that he would like to "reopen my 
claim for service connected disabilities from my service in 
the Gulf War."  Although the veteran did not specifically 
mention PTSD in his July 2001 statement, the Board considers 
this correspondence to be a claim for service connection for 
PTSD, as PTSD is one of the conditions that had been denied 
in 1997.  

As the date of claim has been determined to be July 10, 2001, 
the date that entitlement arose, meaning the initial date 
that there is evidence of PTSD, must now be determined.

According to an October 2005 statement from J.M., Ph.D., who 
had reviewed the veteran's claims file, the evidence 
indicated that the veteran had had PTSD since service.

Because the VA regulations applicable to this case provide 
that the effective date for the grant of service connection 
is the later of the date of receipt of claim or the date 
entitlement arose, the effective date should be July 10, 
2001, the date of claim, which is later than the date that 
PTSD was initial shown.  

Accordingly, the effective date for service connection for 
PTSD is July 10, 2001.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  


Whether the withdrawal of service connection for 
schizophrenia was proper

It was contended by and on behalf of the veteran at his 
September 2008 hearing that there was no withdrawal of the 
issue of entitlement to service connection for schizophrenia 
because the applicable provisions of 38 C.F.R. § 20.204 were 
not followed.  

A June 2002 rating decision denied service connection for 
paranoid schizophrenia, to include as secondary to an 
undiagnosed illness, and the veteran was notified of the 
decision in July 2002.  The veteran did not timely appeal 
this denial.

The veteran attempted to reopen his claim in April 2003, and 
a June 2003 rating decision denied service connection for 
paranoid schizophrenia, to include as secondary to an 
undiagnosed illness, based on a lack of new and material 
evidence.  The veteran was notified of this denial later in 
June 2003.  A notice of disagreement was received by VA in 
October 2003.

According to a March 2005 VA Form 119, Report of Contact, 
from the veteran's representative at the time, the veteran 
agreed to withdraw all issues involved in all notice of 
disagreements that he had filed except for the issues 
involving PTSD, fibromyalgia, and low back disability.  This 
report includes the name of the veteran, the applicable file 
number, and a statement of the issues that were not to be 
withdrawn.

A June 2005 letter from the veteran's current attorney, which 
was submitted as a substantive appeal on the issues of 
service connection for PTSD and low back disability, referred 
to the attorney's appointment as representative in a June 
2005 VA Form 22a, Appointment of Attorney as Claimant's 
Representative, and noted that the veteran wanted to expand 
his claim to include a claim for service connection for a 
psychiatric disorder.  

A VA letter was sent to the veteran in July 2005, with a copy 
to his attorney, in which it was noted that the veteran's 
attorney had attempted to reactivate the appeal of the issue 
of service connection for schizophrenia but that this action 
was not timely and could not be accepted.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2007).  If the claimant does not 
initiate an appeal within one year, or if the claimant fails 
to perfect the appeal by filing a timely substantive appeal, 
or if the claimant initiates a timely appeal and the appeal 
is later withdrawn or denied, the disallowance becomes final.    
See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative as to any or all of the issues on 
appeal.  38 C.F.R. § 20.204(a) (2007).  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The withdrawal must 
include the name of the veteran, the applicable file number, 
and the issues that are to be withdrawn.  38 C.F.R. § 
20.204(b) (2007).

Although it is contended that the withdrawal of the issue of 
service connection for schizophrenia was not proper under the 
applicable VA regulations, the Board notes that there is a 
March 2005 written statement from the veteran's 
representative at the time withdrawing all issues not 
specified, which includes this issue.  Although this 
statement specified the issues not to be withdrawn, this 
complies with the regulation because it means that any issues 
not listed, including service connection for schizophrenia, 
are to be withdrawn.  Consequently, the withdrawal of the 
issue of service connection for schizophrenia in March 2005 
complied with the regulatory requirements and was proper.


TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).  

The Board must determine whether the veteran's service-
connected disabilities, meaning his PTSD and fibromyalgia, 
prevent him from working at substantially gainful employment 
consistent with his work background and education.  

Because of the Board actions noted above, the veteran is 
currently assigned a 70 percent evaluation for his service-
connected PTSD and a 40 percent evaluation for his service-
connected fibromyalgia.  Therefore, he meets the percentage 
standards for consideration of a TDIU rating.  

The veteran in this regard is shown to have attended one year 
of college and to have last worked full time as a car 
salesman in January 2001  Consequently, the veteran has not 
worked for several years.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

The medical evidence on file reveals continued problems with 
PTSD and fibromyalgia. The veteran was granted Social 
Security disability benefits effective on January 3, 2001, 
based on his schizophrenia. 

According to a November 2005 medical report from Dr. J.R., 
M.D., the veteran was unable to work. When examined by VA in 
January 2007, it was noted that the veteran's service-
connected PTSD caused significant impairment. According to an 
October 2007 Individual Unemployability Assessment from a 
private Vocational Specialist, who had reviewed the claims 
files, the veteran was unable to work due to his service-
connected PTSD and fibromyalgia.

Based on its review of the facts in this case, the Board 
finds that the evidentiary record clearly shows that the 
veteran has significant impairment of both social and 
industrial adaptability due to his service-connected 
disabilities. Factoring in the veteran's educational and work 
background, the Board finds that the service-connected 
disabilities are shown to preclude the veteran from securing 
and following substantially gainful employment.  

	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 50 percent for the 
service-connected PTSD prior to July 28, 2004 is denied.  

An initial evaluation of 70 percent for the service-connected 
PTSD beginning July 28, 2004 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  
An initial rating of 40 percent for fibromyalgia is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An earlier effective date of July 10, 2001 for service 
connection for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

The withdrawal of entitlement to service connection for 
schizophrenia in March 2005 was proper.  

A TDIU rating is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.    


REMAND

With respect to the issue of service connection for low back 
disability, the Board notes that there were complaints of low 
back pain in service, and low back strain was diagnosed.  
There were continued complaints of low back disability after 
service discharge, and chronic lumbar sprain was diagnosed on 
VA evaluation in February 2002.  However, the veteran's 
lumbar spine was reported to be normal on examination in 
February 2005.  He continued to complain of chronic back 
pain, including in October 2007.  The Board notes that there 
is no nexus opinion on file on whether the veteran has a 
current low back disability that is causally related to 
service.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for low back disability since 
October 2007, the date of the most recent 
relevant medical evidence on file.  After 
securing the necessary authorization, the 
AMC/RO must attempt to obtain copies of 
any pertinent treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  After the above has been completed, 
the AMC/RO must provide the veteran with 
a VA medical examination, to be conducted 
by an appropriately qualified medical 
examiner.  The following considerations 
will govern the examination:

a.  The examiner must respond to the 
following inquiry, fully stating the 
medical basis or bases for any 
opinion rendered: Based upon a  
review of the claims folder and all 
clinical evidence of record, the 
examiner must respond to the 
following:

Does the veteran have a low back 
disability that was incurred in 
service or was caused by some 
incident of active military service.
 
b.  The veteran's claims folder, and 
a copy of this remand, will be 
reviewed by the examiner in 
conjunction with the examination.  
The examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

c.  If deemed appropriate by the 
examiner, the veteran may be 
scheduled for any further medical 
examination.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

d.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3.  The AMC/RO must notify the veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claim for 
service connection for low back 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


